



        
 
 
 
 
Exhibit 10.53

MEDTRONIC plc


LONG TERM PERFORMANCE AWARD AGREEMENT
AMENDED AND RESTATED 2013 STOCK AWARD AND INCENTIVE PLAN


Performance Period: FY2019 to FY2021


1.
Performance Award. Medtronic plc, an Irish public limited company (“Medtronic”
or the “Company”), hereby grants to the individual named above (“you”) a
Long-Term Performance Award (the “Award”) based on the target award specified
above (“Target Award”), under the terms and conditions set forth in this
agreement (the “Agreement”) and in the Medtronic plc Amended and Restated 2013
Stock Award and Incentive Plan (the “Plan”). In the event of any inconsistency
between the terms of the Agreement and the Plan, the terms of the Plan shall
govern. Capitalized terms used but not defined shall have the meaning ascribed
thereto in the Plan.



2.
Performance Targets. The payout under this Award will be based on the following
pre-established performance targets:



a)
Company performance will be measured using three criteria: Revenue Growth rate
(“Revenue Growth”), 3-year Return on Invested Capital (“ROIC”), and Relative
Total Shareholder Return (“Relative TSR”) as shown in the grids below. The
performance measures will be weighted as follows: Revenue Growth weighted
33.34%, ROIC weighted 33.33% and Relative TSR weighted 33.33%. The award
constituting the payout may be greater than, equal to, or less than the original
amount based upon actual performance relative to these targets.

Revenue Growth
Performance Range
0%
1%
2%
3%
4%
5%
6%
7%
8%
9%
10%
Payout Range
50%
60%
70%
80%
90%
100%
120%
140%
160%
180%
200%



ROIC
Performance Range
10%
10.6%
11.2%
11.8%
12.4%
13%
14%
15%
16%
17%
18%
Payout Range
50%
60%
70%
80%
90%
100%
120%
140%
160%
180%
200%



Relative TSR
Performance Range
25%
30%
35%
40%
45%
50%
55%
60%
65%
70%
75%
Payout Range
50%
60%
70%
80%
90%
100%
120%
140%
160%
180%
200%



The tables above show the percentage of the Target Award to be earned based on
the actual Company performance against these three criteria for the three years
of the award cycle.
b)
To determine payout, the percentage across the top of the grid is earned based
on achievement of performance targets within the grid for each of the three
performance measures, multiplied by the weight. To illustrate, if Company
performance results in Revenue Growth of 5%, ROIC of 15% and Relative TSR of
55%, the payout would be calculated as follows:

Performance Measure
% Award Earned
Weight
 
Revenue Growth
100% x
33.34%
= 33.34%
ROIC
140% x
33.33%
= 46.66%
Relative TSR
120% x
33.33%
= 40.00%
% Payout of Target Award
 
 
= 120.00%






--------------------------------------------------------------------------------









3.
Calculation of Revenue Growth, ROIC and Relative TSR



“Revenue Growth” is defined as Medtronic’s 3-year cumulative compounded annual
revenue growth measured at constant currency, but otherwise including all other
GAAP components (acquisitions, divestitures, etc.). Actual achievement of this
performance measure is interpolated based on the matrix above.


“Return on Invested Capital (with cash)” or “ROIC” is defined as Non-GAAP
Earnings as reported to Investors plus Interest Expense net of Tax, divided by
Invested Capital for each year, averaged over the 3 year period. “Invested
Capital” is defined as Total Equity plus Interest Bearing Liabilities less Cash
and Cash Equivalents.


“Relative TSR” is defined as (end average share price x re-investment factor) -1
x 100 divided by the start average share price. The re-investment factor equals
the cumulative number of dividend shares divided by one share.


4.
Payment of Award. Your Award will be paid in cash as soon as practicable
following the end of the performance period.



5.
Withholding Taxes. Your Award will be subject to taxes and withholding in
accordance with applicable law.



6.
Termination. In the event of your death, Disability or Retirement (as each such
term is defined below) and provided you have completed a minimum of six months
participation in the cycle, you will be eligible to receive a pro-rata portion
of the Award based on the length of time you were employed during the
performance period. Any such pro-rata portion will be paid in cash as soon as
practicable following the end of the performance period based on achievement of
the performance targets. If you terminate for a reason other than death,
Disability or Retirement prior to the end of performance cycle, you will not be
eligible to receive any Award payment. For purposes of this Agreement, the terms
“Disability” and “Retirement” shall have the meanings ascribed to those terms
under any retirement plan of the Company which is qualified under Section 401 of
the Code (which currently provides for retirement on or after age 55, provided
you have been employed by the Company and/or one or more Affiliates for at least
ten years, or retirement on or after age 62), or under any disability or
retirement plan of the Company or any Affiliate applicable to you due to
employment by a non-U.S. Affiliate or employment in a non-U.S. location, or as
otherwise determined by the Committee.



7.
Change of Control. If a Change of Control of the Company occurs during the
performance period, then this Award will accelerate and vest immediately to the
full extent, and the Company will pay you the Target Award within six weeks
following the Change of Control (unless such Change of Control is not an event
described in Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder
(a “Section 409A Change of Control”), in which case such Award payment shall be
delayed until the Delayed Payment Date (as defined below)), provided that no
such vesting or payment shall occur if the Award is replaced or continued by a
Replacement Award that satisfies the requirements of Section 10.1(b) of the
Plan. In the event that the Award is replaced by a Replacement Award and you
incur a Termination of Employment during the two years following a Change of
Control by the Company without Cause or by you for Good Reason, such Replacement
Award shall vest in full and be paid on the Delayed Payment Date. For purposes
of this Agreement, the Delayed Payment Date means the first to occur of: (i) the
date on which you incur a “separation from service” (within the meaning of
Section 409A of the Code), or, if you are a “specified employee” (within the
meaning of Section 409A(a)(2)(B)(i) of the Code) at the time of such “separation
from service,” on the date that is six months following the date of your
“separation from service”; (ii) the originally scheduled vesting date for the
applicable Award; (iii) the date of your death; and (iv) the date of a Section
409A Change of Control.



8.
Beneficiary Designation. If a participant dies before completion of the Award
cycle, a portion of the Award may be payable in accordance with the terms
herein. The Plan permits each participant to designate a beneficiary to receive
payments that may be due in the event of death.



9.
Forfeiture of Award. If you have received or been entitled to receive payment in
cash as a result of this Award within the period beginning six months prior to
termination of your employment with the Company or any Affiliate and ending when
the Award terminates or is canceled, the Company, in its sole discretion, may
require you to return or forfeit the cash received or receivable with respect to
this Award, in the event you engage in any of the following activities:



a)
performing services for or on behalf of any competitor of, or competing with,
the Company or any Affiliate within six months of the date of your termination
of employment with the Company or any Affiliate;



b)unauthorized disclosure of material proprietary information of the Company or
any Affiliate;





--------------------------------------------------------------------------------







c)a violation of applicable business ethics policies or business policies of the
Company or any Affiliate; or


d)
any other occurrence determined by the Committee.

The Company’s right to require forfeiture must be exercised not later than 90
days after the Company acquires actual knowledge of such an activity but in no
event later than 12 months after your termination of employment with the Company
or any Affiliate. Such right shall be deemed to be exercised upon the Company’s
mailing written notice of such exercise to your most recent home address as
shown on the personnel records of the Company. In addition to requiring
forfeiture as described herein, the Company may exercise its rights under this
Section 9 by terminating this Award.
If you fail or refuse to forfeit the cash demanded by the Company (adjusted for
any events described in Section 3.4 of the Plan), you shall be liable to the
Company for damages, including interest accrued from the date of written notice,
together with all costs and attorneys’ fees incurred by the Company to enforce
this provision.
10.
Acknowledgment. Your receipt of the Performance Award and this Agreement
constitutes your agreement to be bound by the terms and conditions of this
Agreement and the Plan. Your signature is not required in order to make this
Agreement effective.






